       Case 2:20-cv-00496-KG-GJF Document 15 Filed 04/01/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEFF SWANSON,

       Plaintiff,

v.                                                                   No. 1:20-CV-496-KG/GJF

COUY GRIFFIN,
Otero County Commissioner in his individual
capacity acting under the color of law, and
SYLVIA TILLBROOK, Otero County
Records Custodian,

       Defendants.

SYLVIA TILLBROOK’S ANSWER TO COMPLAINT TO RECOVER DAMAGES DUE
  TO DEPRIVATION OF CIVIL RIGHTS VIOLATIONS OF THE UNITED STATES
  AND NEW MEXICO CONSTITUTIONS AND FOR VIOLATIONS OF THE NEW
            MEXICO INSPECTION OF PUBLIC RECORDS ACT

       Defendant Sylvia Tillbrook, by and through counsel of record, MYNATT MARTÍNEZ

SPRINGER P.C. (Blaine T. Mynatt and Sara E. Woods) submits the following Answer to

Complaint to Recover Damages Due to Deprivation of Civil Rights Violations of the United States

and New Mexico Constitutions and for Violations of the New Mexico Inspection of Public Records

Act (“Complaint”).

                      INTRODUCTION/STATEMENT OF THE CASE

       1.      No response is required to the first paragraph of the Complaint; to the extent a

response is required, Tillbrook denies the allegations contained therein.

       2.      Tillbrook lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the first five sentences of the second paragraph of the Complaint

and, therefore, denies the same. Tillbrook admits Mr. Dunn emailed a request for records under

the New Mexico Inspection of Public Records Act (“IPRA”) on March 29, 2020, and on March
       Case 2:20-cv-00496-KG-GJF Document 15 Filed 04/01/21 Page 2 of 5




30, 2020, she advised Mr. Dunn via email that additional time was needed to respond to his request.

Tillbrook further admits the Otero County Attorney responded to Mr. Dunn’s IPRA request via

email on April 14, 2020. Tillbrook denies the balance of the allegations contained in the second

paragraph of the Complaint.

                                             PARTIES

       3.      Tillbrook lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 1 of the Complaint and, therefore, denies the same.

       4.      Tillbrook admits the allegations contained in paragraphs 2 and 3 of the Complaint.

                                 JURISDICTION AND VENUE

       5.      The allegations contained in paragraphs 4 and 5 of the Complaint reference matters

relevant to the claims in state court and have been made superfluous by removal to federal court;

to the extent a response is required, Tillbrook denies the allegations contained therein.

                                  FACTUAL BACKGROUND

       6.      Tillbrook lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 6 of the Complaint and, therefore, denies the same.

       7.      Tillbrook admits Mr. Dunn emailed a request for records under IPRA to her on

March 29, 2020, as alleged in paragraph 7 of the Complaint.

       8.      Tillbrook lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 8 of the Complaint and, therefore, denies the same.

       9.      Tillbrook admits Otero County Attorney Michael Eshleman responded to Mr.

Dunn’s IPRA request via email on April 14, 2020. Tillbrook denies the balance of the allegations

contained in paragraph 9 of the Complaint.




                                                        DEFENDANT TILLBROOK’S ANSWER TO COMPLAINT
                                                                                        PAGE 2 OF 5
       Case 2:20-cv-00496-KG-GJF Document 15 Filed 04/01/21 Page 3 of 5




       10.     The allegations contained in paragraph 10 of the Complaint do not appear to be

made against Tillbrook and she lacks knowledge or information sufficient to form a belief as to

the truth of the allegations; to the extent a response is required, Tillbrook denies the allegations

contained therein.

       11.     The allegations contained in paragraph 11 of the Complaint do not appear to be

made against Tillbrook and contain legal conclusions to which no response is required; to the

extent a response is required, Tillbrook denies the allegations contained therein.

                        FIRST CAUSE OF ACTION:
     VIOLATION OF FIRST AMENDMENT RIGHTS BY DEFENDANTS – FIRST
       AMENDMENT RETALIATION AND VIEWPOINT DISCRIMINATION

       12.     No response is required to the allegations contained in paragraph 12 of the

Complaint; to the extent a response is required, Tillbrook incorporates the answers found in

paragraphs 1 through 11 of this Answer.

       13.     The allegations contained in paragraph 13 of the Complaint are legal conclusions

to which no response is required; to the extent a response is required, Tillbrook denies the

allegations contained therein.

       14.     The allegations contained in paragraphs 14, 15, and 16 of the Complaint do not

appear to be made against Tillbrook; to the extent a response is required, Tillbrook denies the

allegations contained therein.




                                                        DEFENDANT TILLBROOK’S ANSWER TO COMPLAINT
                                                                                        PAGE 3 OF 5
          Case 2:20-cv-00496-KG-GJF Document 15 Filed 04/01/21 Page 4 of 5




                           SECOND CAUSE OF ACTION:
                VIOLATION OF INSPECTION OF PUBLIC RECORDS ACT
                           BY DEFENDANT MONTOYA 1

          15.   No response is required to the allegations contained in paragraph 17 of the

Complaint; to the extent a response is required, Tillbrook incorporates the answers found in

paragraphs 1 through 14 of this Answer.

          16.   Tillbrook denies the allegations contained in paragraphs 18, 19, and 20 of the

Complaint.

                                     PRAYER FOR RELIEF

          17.   No response is required to the allegations contained in paragraphs A, B, C, D, E, F,

G, H, I, J, and K in the Prayer for Relief of the Complaint; to the extent a response is required,

Tillbrook denies the allegations contained therein.


                                  AFFIRMATIVE DEFENSES

          1.    All allegations in the Complaint that are not expressly admitted in this Answer are

denied.

          2.    Plaintiff’s claims are barred by the doctrine of Sovereign Immunity.

          3.    Plaintiff’s claims are barred by the doctrine of Qualified Immunity.

          4.    Plaintiff is not entitled to an award of punitive damages against Tillbrook.

          5.    Plaintiff’s claims are barred due to failure to state a claim against Tillbrook.

          6.    Plaintiff's claims are improperly asserted against Tillbrook.

          7.    The records requested by Plaintiff were not “public records” used, created,

received, maintained or held by or on behalf of Otero County or related to public business.



1
 Defendant Tillbrook notes there is no previous reference to or identification of “Defendant
Montoya” and is unaware who this party is.

                                                         DEFENDANT TILLBROOK’S ANSWER TO COMPLAINT
                                                                                         PAGE 4 OF 5
       Case 2:20-cv-00496-KG-GJF Document 15 Filed 04/01/21 Page 5 of 5




       8.      Tillbrook reserves the right to assert additional affirmative defenses as may arise.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Tillbrook respectfully

requests that the Complaint be dismissed with prejudice, judgment be entered in favor of Tillbrook,

and for such other relief as the Court deems just and proper under the circumstances.

                                                     Respectfully submitted,

                                                     MYNATT MARTÍNEZ SPRINGER P.C.




                                                     BLAINE T. MYNATT
                                                     New Mexico State Bar No. 9471
                                                     SARA E. WOODS
                                                     New Mexico Bar No. 149555
                                                     P.O. Box 2699
                                                     Las Cruces, NM 88004
                                                     (575) 524-8812-Phone
                                                     (575) 524-0726-Fax
                                                     btm@mmslawpc.com
                                                     sew@mmslawpc.com
                                                     Attorneys for Defendant Sylvia Tillbrook


                               CERTIFICATE OF DELIVERY

       I hereby certify that on April 1, 2021, a true and correct copy of the foregoing pleading
was delivered through electronic service and via email to:

       A. Blair Dunn, Esq.
       Western Agriculture, Resource and Business Advocates, LLP
       abdunn@ablairdunn-esq.com
       Attorney for Plaintiff



                                                     BLAINE T. MYNATT
                                                     SARA E. WOODS




                                                       DEFENDANT TILLBROOK’S ANSWER TO COMPLAINT
                                                                                       PAGE 5 OF 5
